By the Court :
The judgment in this case is affirmed.
1. The objection that the territory was improperly joined as a party should have been taken by answer. The public and the relator, however, in this case seein both to be beneficially interested, and the relator is a proper party plaintiff.
2. The county board having undertaken to act could be compelled to complete its action by fixing the license in the City of Deadwood not to exceed the amount provided by the charter.
*313. The general act, chap. 71, L. 1887, fixing the maximum and minimum rates of county licenses, did not repeal the provision of the city charter fixing the license therein not to exceed $150.
All of the justices concur.